—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 13, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed by a cleaning service and was assigned to clean the Amtrak section of the Pennsylvania Central Railroad Station in New York City. Claimant was discharged from his employment after he entered the booth of a female train announcer employed by Amtrak, telling her that she was going to "train” him and then began rubbing his hand on her leg. Amtrak subsequently notified the employer that claimant’s presence would no longer be tolerated on Amtrak’s premises. *773The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. We affirm. Offensive behavior in the workplace constitutes disqualifying misconduct (see, Matter of Weiss [Sweeney], 227 AD2d 708) as does conduct that is detrimental to the employer’s interest (see, Matter of Hall [Hudacs], 192 AD2d 1043, 1044). The conduct in question met both these criteria, accordingly, we conclude that substantial evidence supports the Board’s decision.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.